DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Grossman (US 2018/0197221 A1) teaches A service provider system comprising: a non-transitory memory; (“The systems and methods disclosed herein generally relate to improvements to searches for products or services. The identification of products or services may be used to facilitate electronic commerce transactions by presenting options to a user, which may be purchase options for acquiring the identified products or services.  ... The keywords may be used to search information associated with vendors, such as web sites associated with product sellers or service providers. Data from sites matching the keywords may be used to generate datasets of information relating to options for acquiring the relevant products or services. Such options may then be presented to the user for selection. Upon user selection of an option, purchase or scheduling of the selected product or service may be automatically facilitated.  The present application discloses a method, system, and computer-readable medium storing instructions for facilitating electronic commerce by automated image-based searching. In some embodiments, the method, system, or instructions may further cause or facilitate purchasing or scheduling related products or services by presenting options one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations ("These may be implemented using software (code embodied on a non-transitory, tangible machine-readable medium) configuring and controlling computer hardware components. In hardware, the routines, etc., are tangible units capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein." [0099] "A tangible, non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to: " [0126]) Grossman further teaches receiving first image data for a first image of an object being viewed by a first user via an augmented application of a first device; ("The object identification system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 allow a user to capture or select images, indicate objects within images, view purchase or other options, and/or purchase products or services via a client computing device 110. The front-end components 102 determining an identifying characteristic associated with the object based on the first image data; ("the server 140 may analyze the image (or portions thereof) to obtain keywords associated with the object. Analysis may include performing a reverse image search on all or part of the image to obtain image object labels that describe one or more objects within the searched image. Additional labels associated with other aspects or features of the image may also be obtained, along with the image object labels. These additional labels may be useful for context, or they may simply be extraneous data to be identified and removed. For example, labels associated with background features such as LAKE, SKY, or TREE may be removed to obtain the image object labels. The image object labels may be used as keywords, or keywords may be derived from the image object associating an identifier with the object based on the identifying characteristic, wherein the identifier is accessible by other users of the augmented application; ("The method 800 may be implemented using the components of the object identification system 100 to obtain and process an electronic image in order to identify and present relevant product or service purchase options to a user, which may be implemented in conjunction with any of the other methods discussed herein. By identifying particularly salient keywords based upon objects in images selected by users, the method 800 improves search accuracy and enables the server 140 to automatically identify and present more relevant product and service purchase options to the user. Thus, a user of a mobile computing device 110 may send an indication of an image (or portion thereof) to a server 140, and the server 140 may analyze the image to determine associated labels or may transmit part or all of the image to one or more image services 240 for label determination." [0058] "the server 140 may adjust the identified keywords based upon the identified location information. For example, the identified keywords may be augmented by the addition of keywords indicating the locations, such as place names or landmark descriptions." [0092]) Grossman teaches identifying particularly salient keywords based upon objects in images selected by users that includes the first user and other users. Grossman further teaches detecting a first offer for a first purchase of the object from the first device; (“the server 140 may generate purchase option data or other similar option data from the search results. The purchase option data may A method comprising: capturing an image of an object in an augmented scene recorded by an application on a mobile device of a first user, wherein the image is associated with image metadata from the augmented scene recorded by the mobile device; (“The front-end components 102 may be disposed within one or more client computing devices 110, which may include a desktop computer, notebook computer, netbook computer, tablet computer, or mobile device (e.g., a cellular telephone, smart phone, wearable computer, etc.). " [0025] “the user may take a digital photograph using a camera of the client computing device 110. For example, the user may position the camera to capture an image of an object of interest (e.g., a watch) and control the timing of image capture (e.g., by pressing a physical or virtual button). In some such embodiments, the image may be captured using a special-purpose application operating on the client computing device 110 that is configured to perform part or all of the method 300. Thus, the user may operate the camera from within the special-purpose application to capture the image. " [0037] “the user may select the image from within a web browser or other application operating on the client computing device 110 using an add-on component installed to receiving a purchase offer of the object from the first user via the augmented scene recorded by the mobile device of the first user; (“the server 140 may generate purchase option data or other similar option data from the search results. The purchase option data may include information regarding availability and price, as well as information regarding the characteristics of the products or services identified in the search results. The purchase option data may include offers by one or more sellers to sell products similar or identical to the identified object within the electronic image. Depending upon user preferences, the purchase option data may include products generally similar to the identified object in the electronic image or may include only information regarding products identical to the identified object within the electronic image.” [0047] “the user may select the image from within a web browser or other application operating on the client computing device 110 using an add-on component installed to operate within and augment the operation of such application. " [0038]  “a user of a mobile computing device 110 may send an indication of an image (or portion thereof) to a server 140, and the server 140 may analyze the image to determine associated labels or may transmit part or all of the image to one or more image services 240 for label determination.” [0058]) Grossman in response to the receiving, determining an identifying mark of the object based on the image; (“Such image locations may be identified based upon the image itself, such as by identifying landmarks or signs within the image. In some embodiments, such image-derived location information may be obtained by the server 140 from an image service 240 in response to a request by the server 140.” [0092]) Grossman teaches determining a geo-location of the object based on the image metadata; (“the server 140 may further identify one or more locations associated with the image or with the user. Such locations may include the current location of the user, which may also be the location of the image when the image has been recently captured by the user via the camera 115 of the client computing device 110. The user's current location may be determined based upon the location of the client computing device 113. For example, the user's location may be determined by the geolocation unit 113 of the client computing device 110 and transmitted to the sever 140 via the network 130, or the user's location may be determined with lower accuracy based upon the location of a wireless node (e.g., a cell tower) through which the client computing device 110 is connected to the network 130. One or more locations may instead be determined as locations associated with the user based upon additional information regarding the user, such as a user mailing address from prior purchases or from a user profile stored in the database 146. In some embodiments, the user's location may be identified from a location associated with the electronic image, which may include location (e.g., GPS coordinate) metadata associated with an image captured using the camera 115 of the client computing device 110.” [0091]) Grossman also teaches tagging the object, wherein the object is tagged based on the identifying mark and the geo-location. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (“A tangible, non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to:” [0126]) Grossman also teaches receiving visual data of an item for sale by a first user from a first device of the first user, wherein the visual data comprises a geo-location tag of the item identifying the item to an object recognition operation of an augmented experience; determining that the image includes the item based at least on the geo-location tag; ("The object identification system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 allow a user to capture or select images, indicate objects within images, view purchase or other options, and/or purchase products or services via a client computing device 110." [0024] "The geolocation component 113 may include a global positioning system (GPS) receiver configured to generate geolocation data indicating the location of the client computing device 110." [0025] "the server 140 may search for related products or services similar to or associated with the identified object based upon the keywords. The similar products may be items for sale that are generally of similar types as the identified object (e.g., shirts, jerseys, licensed jerseys for a team)." [0046] "the user may select the image from within a web browser or other application operating on the client computing device 110 using an add-on component installed to operate within and augment the operation of such application." [0038] "separate image services 240 may be used to analyze the image with respect to identifying locations or landmarks, text within the image, object types, faces within the image, or logos within the image. For example, the image or an area of the image associated with an object may be further searched for logos or text represented within the image." [0044]).
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “determining a first physical cue by the first user in the first image data, wherein the first physical cue comprises an indication of the first user selecting the object in the first image data for the augmented reality 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619